Citation Nr: 1423528	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from June 1, 2007 to August 25, 2010.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 14, 2009.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In an October 2007 rating decision, the RO granted service connection for PTSD and assigned a 70 percent rating effective June 1, 2007, the date of the Veteran's claim.  In February 2009, the RO continued the 70 percent rating for PTSD and denied entitlement to a TDIU.  In February 2011, the RO granted a TDIU effective January 14, 2009, the date of the claim, and assigned a 100 percent rating for PTSD effective August 25, 2010, the date entitlement arose.  The Veteran contends he warranted a 100 percent rating for PTSD dating back to June 1, 2007, and an earlier effective date for a TDIU, as well.


FINDINGS OF FACT

1. Evidence submitted subsequent to the October 2007 rating decision that granted service connection for PTSD, but prior to the expiration of the appeal period, was new and material and is considered to have been filed in connection with the claim.  This evidence includes VA treatment records from June 2008 that discussed the Veteran's worsened symptoms.  Therefore, the claim remained open when the Veteran submitted an application for a TDIU in January 2009.

2. As of his original claim for PTSD, received in June 2007, the evidence of record indicates the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment.

3. Given the award of a 100 percent schedular rating for PTSD, TDIU is not for consideration.

CONCLUSION OF LAW

1. The criteria for a 100 percent rating for  PTSD from June 1, 2007  onward have been met.  38 U.S.C.A. § 115 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The claim for TDIU is moot.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(o)(2) (2013).


ORDER

Entitlement to an evaluation in excess of 100 percent for PTSD from June 1, 2007 to August 25, 2010 is granted.

Entitlement to a TDIU is dismissed.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


